Citation Nr: 0013862	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-17 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis as a result 
of asbestos exposure.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In October 1999, the Board found 
that the veteran's claim was well grounded, and remanded the 
case to the RO 

in order to ensure satisfaction of due process concerns.  The 
case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The evidence does not demonstrate that asbestosis that is 
currently manifested is the product of inservice asbestos 
exposure, or is otherwise related to service.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim has been 
found to be well grounded; that is, it has been deemed to be 
plausible in accordance with 38 U.S.C.A. § 5107(a) (West 
1991).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder or previously sought by VA, 
are available.  The Board therefore finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.


The veteran contends, essentially, that he has asbestosis as 
a consequence of his inservice exposure to asbestos, and that 
service connection for asbestosis should be assigned.  After 
a review of the record, however, the Board finds that his 
contentions are not supported by the evidence, and that his 
claim fails.

The medical evidence first indicates the presence of a 
pulmonary disorder many years after the veteran's separation 
from service.  This, in and of itself, does not necessarily 
preclude an award of service connection; the provisions of 
38 C.F.R. § 3.303(d) (1999) stipulate that "[s]ervice 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service."

In addition, the recent medical evidence is equivocal as to 
whether the veteran's current pulmonary problems are, in 
fact, symptomatic of asbestosis.  The report of a May 1997 VA 
examination merely indicates diagnoses to include history of 
asbestosis, in contrast to a diagnosis to the effect that 
asbestosis is indeed manifested.  A private physician, 
however, indicated in a September 1997 statement that the 
veteran exhibited scarring in both lungs due to the 
inhalation of asbestos fibers, and that, in the physician's 
opinion, the veteran had asbestosis.

For the purpose of this discussion, the Board assumes that 
asbestosis is currently manifested; it notes that, in its 
October 1999 decision, asbestosis was deemed to be 
manifested, in conjunction with its determination that the 
veteran's claim was well grounded.  Nonetheless, it must be 
pointed out that the evidentiary record still lacks specific 
findings establishing that the presence of asbestosis is 
related to the veteran's active service.  While he has 
alleged that he had been exposed to asbestos while serving in 
the United States Navy, the National Personnel Records Center 
indicated, in response to a query on that matter from VA, 
that

[w]e have no way of determining to what 
extent [the veteran] was exposed to 
asbestos during his Naval 

Service.  We know General Specifications 
for Ships during this period required 
heated surfaces be covered with an 
insulating material and it is highly 
probable that asbestos products were used 
to achieve this end....[The veteran's] 
occupation was as a Gunner's Mate (GM).  
The probability of exposure to asbestos 
was minimal.  However, a positive 
statement that the veteran was or was not 
exposed cannot be made.

This statement can best be described as conjectural; inasmuch 
as it indicates that the question of whether the veteran was 
exposed to asbestos during service cannot be answered, the 
Board finds that it does not support the premise, advanced by 
the veteran, that he in fact incurred such exposure.

Likewise, a statement proffered by a private physician in 
October 1998, noting in effect that asbestosis may be 
manifested subsequent to leaving an asbestos-laden 
environment, and that the veteran "falls in this category," 
does not support the veteran's claim.  The October 1998 
statement posits that the veteran's asbestosis was the result 
of prior exposure to asbestos; it does not aver that this 
exposure occurred during the veteran's active service, or 
that the presence of asbestosis was otherwise related to 
service.  

The veteran has alleged that he was exposed to asbestos only 
during his active service, and that therefore his asbestosis 
is service connected.  The evidence, however, simply shows 
that he has asbestosis that is the result of prior asbestos 
exposure, and that whether this exposure occurred during 
service cannot be ascertained.  In the absence of evidence 
linking his asbestosis in some manner to service, the Board 
must conclude that the preponderance of the evidence is 
against his claim for service connection for asbestosis as a 
result of asbestos exposure.  The claim, accordingly, fails.



ORDER

Service connection for asbestosis as a result of asbestos 
exposure is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

